EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 20, 2019 by and among Savara Inc., a Delaware corporation (the
“Company”), and the Investors identified on Exhibit A attached hereto (each an
“Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the 1933 Act (as defined below), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the SEC (as defined below)
under the 1933 Act;

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, (A) shares (the “Shares”) of the Company’s Common
Stock, par value $0.001 per share (the “Common Stock”) and/or pre-funded
warrants to purchase Common Stock in the form attached hereto as Exhibit B (the
“Pre-Funded Warrants”) and (B) warrants to purchase either Common Stock or
Pre-Funded Warrants, at the election of the holder, in the form attached hereto
as Exhibit C (the “Warrants”); and

C. Contemporaneously with the sale of the Shares, the Pre-Funded Warrants, and
the Warrants, the parties hereto will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit D (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights in respect of the Shares and the Warrant Shares (as defined
below) under the 1933 Act and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.    Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with such Person.

“Bain Capital Life Sciences” has the meaning set forth in Section 7.9.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“Closing Securities” means the Shares, the Pre-Funded Warrants sold at Closing,
and the Warrants.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the 1933 Act, any Person listed in the
first paragraph of Rule 506(d)(1).

“Intellectual Property” has the meaning set forth in Section 4.14.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disqualification Event” has the meaning set forth in Section 4.33.

“EDGAR system” has the meaning set forth in Section 4.9.

“Effective Date” has the meaning set forth in Section 7.2(b).

“Environmental Laws” has the meaning set forth in Section 4.15.

“Exempted Person” has the meaning set forth in Section 7.10.

“GAAP” has the meaning set forth in Section 4.17.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority or instrumentality thereof, or any court,
judicial, administrative or arbitral body or public or private tribunal.

“HSR Act” has the meaning set forth in Section 7.12.

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiaries taken as a whole, (ii) the legality or
enforceability of any of the Transaction Documents or (iii) the ability

 

2



--------------------------------------------------------------------------------

of the Company to perform its obligations under the Transaction Documents,
except that for purposes of Section 6.1(i) of this Agreement, in no event shall
a change in the market price of the Common Stock alone constitute a “Material
Adverse Effect”.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means the Nasdaq Global Select Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agents” means Jefferies LLC and Evercore Group L.L.C.

“Pre-Funded Warrants” has the meaning set forth in the recitals to this
Agreement. “Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Select Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Regulation D” has the meaning set forth in the recitals to this Agreement.

“Regulatory Authorities” has the meaning set forth in Section 4.30.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.8.

“Securities” means the Shares, the Pre-Funded Warrants, the Warrants, and the
Warrant Shares.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on

 

3



--------------------------------------------------------------------------------

which the Common Stock is quoted in the over-the-counter market as reported in
the “pink sheets” by OTC Markets Group Inc. (or any similar organization or
agency succeeding to its functions of reporting prices); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii) or
(iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer” means (i) to sell, offer, transfer, assign, mortgage, hypothecate,
gift, pledge or dispose of, or (ii) to enter into or agree to enter into any
contract, option or other arrangement or understanding with respect to any sale,
transfer, pledge, mortgage, hypothecation, gift, assignment or similar
disposition.

“Transfer Agent” has the meaning set forth in Section 7.2(a).

“Transaction Documents” means this Agreement, the Pre-Funded Warrants, the
Warrants and the Registration Rights Agreement.

“Warrants” has the meaning set forth in the recitals to this Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants or Pre-Funded Warrants.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2.    Purchase and Sale of the Securities. On the Closing Date, upon the terms
and subject to the conditions set forth herein, the Company will issue and sell,
and each Investor will purchase, severally and not jointly, (A) the number of
Shares set forth opposite the name of such Investor under the heading “Number of
Shares” on Exhibit A attached hereto, (B) a Pre-Funded Warrant to purchase the
number of Warrant Shares set forth opposite the name of such Investor under the
heading “Number of Warrant Shares Underlying Pre-Funded Warrant” on Exhibit A
attached hereto, if any, and (C) a Warrant to purchase the number of Warrant
Shares set forth opposite the name of such Investor under the heading “Number of
Warrant Shares Underlying Warrant” on Exhibit A attached hereto. The Shares and
Pre-Funded Warrants will be sold in fixed combinations with the Warrants, with
each Investor receiving a Warrant to purchase 2.122 shares of Common Stock per
each Share or Warrant Share underlying a Pre-Funded Warrant purchased by such
Investor. The purchase price per Share and accompanying Warrant shall be $1.745.
The purchase price per Pre-Funded Warrant and accompanying Warrant shall be
$1.744. The Pre-Funded Warrants shall have an exercise price equal to $0.001 per
Warrant Share. The Warrants shall have an exercise price equal to $1.48 per
Warrant Share.

 

4



--------------------------------------------------------------------------------

3.    Closing.

3.1    Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Closing Securities (the “Closing”)
shall occur remotely via exchange of documents and signatures on December 24,
2019 (the “Closing Date”).

3.2    On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to such Investor by the Company on or prior to the
Closing Date, an amount equal to the purchase price to be paid by the Investor
for the Closing Securities to be acquired by it as set forth opposite the name
of such Investor under the heading “Aggregate Purchase Price of Securities” on
Exhibit A attached hereto.

3.3    At the Closing, the Company shall deliver or cause to be delivered to
each Investor (A) a number of Shares, registered in the name of the Investor (or
its nominee in accordance with its delivery instructions), equal to the number
of Shares set forth opposite the name of such Investor under the heading “Number
of Shares” on Exhibit A attached hereto, (B) a Pre-Funded Warrant, registered in
the name of the Investor (or its nominee in accordance with its delivery
instructions), to purchase up to the number of Warrant Shares set forth opposite
the name of such Investor under the heading “Number of Warrant Shares Underlying
Pre-Funded Warrant” on Exhibit A attached hereto, if any and (C) a Warrant,
registered in the name of the Investor (or its nominee in accordance with its
delivery instructions), to purchase the number of Warrant Shares set forth
opposite the name of such Investor under the heading “Number of Warrant Shares
Underlying Warrant”. The Shares shall be delivered via a book-entry record
through the Company’s transfer agent. Unless the Company and an Investor
otherwise mutually agree with respect to such Investor’s Shares, at Closing
settlement shall occur on a “delivery versus payment” basis.

4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that, except (a) as described in the
Company’s SEC Filings (as defined below) and (b) as set forth on the disclosure
schedule delivered herewith (which is arranged in numbered and lettered sections
corresponding to the numbered and lettered sections contained in this Section 4)
(the “Disclosure Schedule”), each of which qualify these representations and
warranties in their entirety:

4.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation and has all requisite corporate power
and authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect. The Company’s
subsidiaries are set forth on Exhibit 21.1 to its most recent Annual Report on
Form 10-K, and the Company owns 100% of the outstanding equity of all such
subsidiaries. The Company’s subsidiaries are duly organized, validly existing
and in good standing under the laws of their jurisdiction of incorporation and
have all requisite power and authority to carry on their business as now
conducted and to own or lease their properties. The Company’s subsidiaries are
duly qualified to do business as foreign corporations and are in good standing
in each jurisdiction in which the conduct of their business or their ownership
or leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and would not reasonably be expected to have a
Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

4.2    Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

4.3    Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any preemptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, including, without limitation, the Securities.
Except for stock options and restricted stock units approved pursuant to Company
stock-based compensation plans described in the SEC Filings and warrants
described in the SEC Filings, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind, except as contemplated by this Agreement. There are no
voting agreements, buy-sell agreements, option or right of first purchase
agreements or other similar agreements among the Company and any of the
securityholders of the Company relating to the securities of the Company held by
them. Except as provided in the Registration Rights Agreement, no Person has the
right to require the Company to register any securities of the Company under the
1933 Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.

The issuance and sale of the Securities hereunder will not obligate the Company
to issue shares of Common Stock or other securities to any other Person (other
than the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4    Valid Issuance. The Shares have been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction

 

6



--------------------------------------------------------------------------------

Documents or imposed by applicable securities laws. The Warrant Shares have been
duly and validly authorized and reserved for issuance and, upon exercise of the
Pre-Funded Warrants or Warrants, as applicable, in accordance with their
respective terms, including the payment of any exercise price therefor, will be
validly issued, fully paid and nonassessable and will be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws. Assuming the accuracy of the
representations and warranties of each Investor in Section 5 hereof, the Warrant
Shares will be issued in compliance with all applicable federal and state
securities laws.

4.5    Consents. Subject to the accuracy of the representations and warranties
of each Investor set forth in Section 5 hereof, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Securities require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
(a) filings that have been made pursuant to applicable state securities laws,
(b) post-sale filings pursuant to applicable state and federal securities laws,
(c) filings pursuant to the rules and regulations of Nasdaq and (d) filing of
the registration statement required to be filed by the Registration Rights
Agreement, each of which the Company has filed or undertakes to file within the
applicable time. Subject to the accuracy of the representations and warranties
of each Investor set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Securities and (ii) the
other transactions contemplated by the Transaction Documents from the provisions
of any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties is
subject that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Shares or the Warrant Shares by the Investors or the exercise of
any right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

4.6    Use of Proceeds. The net proceeds of the sale of the Securities hereunder
shall be used by the Company for working capital and general corporate purposes,
including the funding of a new clinical trial of Mologradex for the treatment of
autoimmune pulmonary alveolar proteinosis.

4.7    No Material Adverse Change. Since September 30, 2019, except as
identified and described in the SEC Filings filed at least one Trading Day prior
to the date hereof, there has not been:

(i)    any change in the consolidated assets, liabilities, financial condition
or operating results of the Company from that reflected in the financial
statements included in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2019, except for changes in the ordinary course of
business which have not had and would not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate;

(ii)    any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

 

7



--------------------------------------------------------------------------------

(iii)    any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv)    any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v)    any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company, except in the ordinary course of
business and which is not material to the assets, properties, financial
condition, operating results or business of the Company (as such business is
presently conducted);

(vi)    any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii)    any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii)    any material transaction entered into by the Company other than in the
ordinary course of business;

(ix)    the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(x)    any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.8    SEC Filings. The Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year period preceding the date hereof (collectively, the “SEC
Filings”). At the time of filing thereof, the SEC Filings complied in all
material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

4.9    No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities in accordance with the provisions thereof will not,
except (solely in the case of clauses (i)(b) and (ii)) for such violations,
conflicts or defaults as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, (i) conflict with or result in
a breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
subsidiaries, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its subsidiaries or give to others any

 

8



--------------------------------------------------------------------------------

rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract. This Section does not
relate to matters with respect to tax status, which are the subject of
Section 4.10, employee relations and labor matters, which are the subject of
Section 4.13, or environmental laws, which are the subject of Section 4.15.

4.10    Tax Matters. The Company and its subsidiaries have timely prepared and
filed all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

4.11    Title to Properties. The Company and its subsidiaries have good and
marketable title to all real properties and all other material properties and
assets owned by them, in each case free from liens, encumbrances and defects,
except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; and the Company and its
subsidiaries hold any leased real or personal property under valid and
enforceable leases with no exceptions, except such as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

4.12    Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

4.13    Labor Matters.

(a)    The Company is not party to or bound by any collective bargaining
agreements or other agreements with labor organizations. To the Company’s
Knowledge, the Company has not violated in any material respect any laws,
regulations, orders or contract terms affecting the collective bargaining rights
of employees or labor organizations, or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.

(b)    No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

4.14    Intellectual Property. The Company and its subsidiaries own, possess,
license or have other rights to use, all patents, patent applications, trade and
service marks, trade

 

9



--------------------------------------------------------------------------------

and service mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, technology, know-how and other intellectual property
(collectively, the “Intellectual Property”) necessary for the conduct of the
Company’s business in all material respects as now conducted or as proposed in
the SEC Filings to be conducted; and (a) there are no rights of third parties to
any such Intellectual Property, including no liens, security interests or other
encumbrances; (b) to the Company’s Knowledge, there is no material infringement
by third parties of any such Intellectual Property; (c) there is no pending or,
to the Company’s Knowledge, threatened action, suit, proceeding or claim by
others challenging the Company’s rights in or to any such Intellectual Property;
(d) such Intellectual Property that is described in the SEC Filings has not been
adjudged by a court of competent jurisdiction invalid or unenforceable, in whole
or in part; (e) there is no pending or, to the Company’s Knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
any such Intellectual Property that is owned or licensed by the Company,
including interferences, oppositions, reexaminations or government proceedings;
(f) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others that the Company infringes, misappropriates, or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others; and (g) to the Company’s Knowledge, each key
employee of the Company and each Company employee involved with the development
of Intellectual Property has entered into an invention assignment agreement with
the Company.

4.15    Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.16    Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or, to the Company’s
Knowledge, threatened to which the Company or its subsidiaries are a party or to
which any property of the Company or its subsidiaries are the subject that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

4.17    Financial Statements. The financial statements included in each SEC
Filing comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing (or to the extent corrected by a subsequent restatement) and
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements,

 

10



--------------------------------------------------------------------------------

except as permitted by Form 10-Q under the 1934 Act). Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof, the Company has not incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or would
reasonably be expected to have a Material Adverse Effect.

4.18    Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.19    Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20    Brokers and Finders. Other than the Placement Agents, no Person will
have, as a result of the transactions contemplated by the Transaction Documents,
any valid right, interest or claim against or upon the Company or an Investor
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company. No
Investor shall have any obligation with respect to any fees, or with respect to
any claims made by or on behalf of other Persons for fees, in each case of the
type contemplated by this Section 4.20 that may be due in connection with the
transactions contemplated by this Agreement or the Transaction Documents.

4.21    No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

4.22    No Integrated Offering. Neither the Company nor its subsidiaries nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) and Regulation D for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Securities under the 1933 Act, nor will the Company take any action or steps
that would adversely affect reliance by the Company on Section 4(a)(2) and
Regulation D for the exemption from registration for the transactions
contemplated hereby or require registration of the Securities under the 1933
Act.

4.23    Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Closing Securities to the Investors and the exercise of the Pre-Funded Warrants
and Warrants as contemplated hereby is exempt from the registration requirements
of the 1933 Act. The issuance and sale of the Closing Securities and the
exercise of the Pre-Funded Warrants and Warrants does not contravene the rules
and regulations of Nasdaq.

 

11



--------------------------------------------------------------------------------

4.24    Questionable Payments. Neither the Company nor its subsidiaries nor, to
the Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiaries, has on behalf of the Company or its subsidiaries in connection
with their business: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets which is in violation of
law; (d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.25    Transactions with Affiliates. None of the executive officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company (other
than as holders of stock options, restricted stock units, warrants and/or
restricted stock, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

4.26    Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which (a) are designed to ensure that material information relating to the
Company, including its subsidiaries, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities; (b) have been evaluated by management of the Company for effectiveness
as of the end of the Company’s most recent fiscal quarter; and (c) are effective
in all material respects to perform the functions for which they were
established. Since the end of the Company’s most recent audited fiscal year,
there have been no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

4.27    Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material nonpublic
information concerning the Company or its subsidiaries, other than with respect
to the transactions contemplated hereby, which will be disclosed in the Press
Release (as defined below). The SEC Filings do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading. The Company understands and confirms that the
Investors will rely on the foregoing representations in effecting transactions
in securities of the Company.

 

12



--------------------------------------------------------------------------------

4.28    Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Securities contemplated hereby, no
event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the SEC Filings are being incorporated
by reference into an effective registration statement filed by the Company under
the 1933 Act).

4.29    Investment Company. The Company is not required to be registered as, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.30    Tests and Preclinical and Clinical Trials. (i) The preclinical studies
and clinical trials conducted by or, to the Company’s Knowledge, on behalf of or
sponsored by the Company or its subsidiaries, or in which the Company or its
subsidiaries have participated, that are described in the SEC Filings, or the
results of which are referred to in the SEC Filings, as applicable, were, and if
still pending are, being conducted in all material respects in accordance with
standard medical and scientific research standards and procedures for products
or product candidates comparable to those being developed by the Company and all
applicable statutes and all applicable rules and regulations of the U.S. Food
and Drug Administration and comparable regulatory agencies outside of the United
States to which they are subject, including the European Medicines Agency
(collectively, the “Regulatory Authorities”) and Good Clinical Practice and Good
Laboratory Practice requirements; (ii) the descriptions in the SEC Filings of
the results of such studies and trials are accurate and complete descriptions in
all material respects and fairly present the data derived therefrom; (iii) to
the Company’s Knowledge, there are no other studies or trials not described in
the SEC Filings, the results of which the Company believes are inconsistent with
or reasonably call into question the results described or referred to in the SEC
Filings; (iv) the Company and its subsidiaries have operated at all times and
are currently in compliance with all applicable statutes, rules and regulations
of the Regulatory Authorities, except where such non-compliance would not,
individually or in the aggregate, have a Material Adverse Effect; and
(v) neither the Company nor any of its subsidiaries have received any written
notices, correspondence or other communications from the Regulatory Authorities
or any other governmental agency requiring or threatening the termination,
material modification or suspension of any preclinical studies or clinical
trials that are described in the SEC Filings or the results of which are
referred to in the SEC Filings, other than ordinary course communications with
respect to modifications in connection with the design and implementation of
such studies or trials.

4.31    Manipulation of Price. The Company has not taken, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

4.32    Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiaries and any of their respective officers, directors, supervisors,
managers, agents, or employees are and have at all times been in compliance with
and its participation in the offering will not violate: (A) anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public

 

13



--------------------------------------------------------------------------------

Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K.
Bribery Act 2010, or any other law, rule or regulation of similar purposes and
scope or (B) anti-money laundering laws, including, but not limited to,
applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code sections 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principles or procedures by
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

4.33    No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except (i) for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable and (ii) no such representation is made with respect to the
Placement Agents, or any of their respective general partners, managing members,
directors, executive officers or other officers.

4.34    No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Investor
to purchase Securities on terms more favorable to such Investor than as set
forth herein.

4.35    Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

5.    Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:

5.1    Organization and Existence. Such Investor is a duly incorporated or
organized and validly existing corporation, limited partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and authority to enter into and
consummate the transactions contemplated by the Transaction Documents and to
carry out its obligations hereunder and thereunder, and to invest in the
Securities pursuant to this Agreement, and is in good standing under the laws of
the jurisdiction of its incorporation or organization.

5.2    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally, and
general principles of equity.

5.3    Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling,

 

14



--------------------------------------------------------------------------------

granting any participation in, or otherwise distributing the same in violation
of the 1933 Act without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. The Securities are
being purchased by such Investor in the ordinary course of its business. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5    Disclosure of Information. Such Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Securities, and has conducted and completed its own independent due diligence.
Such Investor acknowledges that copies of the SEC Filings are available on the
EDGAR system. Based on the information such Investor has deemed appropriate, and
without reliance upon the Placement Agents, it has independently made its own
analysis and decision to enter into the Transaction Documents. Such Investor is
relying exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Securities and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Such Investor
has not relied on any information or advice furnished by or on behalf of the
Placement Agents in connection with the transactions contemplated hereby.
Neither such inquiries nor any other due diligence investigation conducted by
such Investor shall modify, limit or otherwise affect such Investor’s right to
rely on the Company’s representations and warranties contained in this
Agreement.

5.6    Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7    Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a)     “These securities represented hereby [and the securities issuable upon
exercise of these securities] have not been registered with the Securities and
Exchange Commission or the securities commission of any state but have been [or
will be] issued in reliance upon an exemption from registration under the
Securities Act of 1933, as amended, and, accordingly, may not be transferred
unless (i) such securities have been registered for sale pursuant to the
Securities Act of 1933, as amended, (ii) such securities may be sold pursuant to
Rule 144, (iii) the Company has received an opinion of counsel reasonably
satisfactory to it that such transfer may lawfully be made without registration
under the Securities Act of 1933, as amended, or (iv) the securities are
transferred without consideration to an affiliate of such holder or a custodial
nominee (which for the avoidance of doubt shall require neither consent nor the
delivery of an opinion).”

 

15



--------------------------------------------------------------------------------

(b)    If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

5.8    Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501(a) of Regulation D. Such Investor has executed and
delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit E (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Securities. Such Investor has determined based on
its own independent review and such professional advice as it deems appropriate
that its purchase of the Securities and participation in the transactions
contemplated by the Transaction Documents (i) are fully consistent with its
financial needs, objectives and condition, (ii) comply and are fully consistent
with all investment policies, guidelines and other restrictions applicable to
such Investor, (iii) have been duly authorized and approved by all necessary
action, (iv) do not and will not violate or constitute a default under such
Investor’s charter, bylaws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Investor is bound and
(v) are a fit, proper and suitable investment for such Investor, notwithstanding
the substantial risks inherent in investing in or holding the Securities.

5.9    Placement Agents. Such Investor hereby acknowledges and agrees that
(a) the Placement Agents are acting solely as placement agents in connection
with the execution, delivery and performance of the Transaction Documents and
are not acting as an underwriter or in any other capacity and are not and shall
not be construed as fiduciaries for such Investor, the Company or any other
person or entity in connection with the execution, delivery and performance of
the Transaction Documents, (b) the Placement Agents have not made and will not
make any representation or warranty, whether express or implied, of any kind or
character, and have not provided any advice or recommendation in connection with
the execution, delivery and performance of the Transaction Documents, (c) such
Investor, in making its investment decision with respect to whether to invest in
the Securities, has relied on its own analysis and decision, and has not relied
on the Placement Agents or their representatives for any purpose, (d) the
Placement Agents will not have any responsibility with respect to (i) any
representations, warranties or agreements made by any person or entity under or
in connection with the execution, delivery and performance of the Transaction
Documents, or the execution, legality, validity or enforceability (with respect
to any person) thereof, or (ii) the business, affairs, financial condition,
operations, properties or prospects of, or any other matter concerning the
Company, and (e) the Placement Agents will not have any liability or obligation
(including without limitation, for or with respect to any losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
or disbursements incurred by such Investor, the Company or any other person or
entity), whether in contract, tort or otherwise, to such Investor, or to any
person claiming through it, in respect of the execution, delivery and
performance of the Transaction Documents.

5.10    No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (a) any advertisement, article, notice or other communication
published in any newspaper, magazine, website, or similar media, or broadcast
over television or radio, or (b) any seminar or meeting to which such Investor
was invited by any of the foregoing means of communications.

 

16



--------------------------------------------------------------------------------

5.11    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.12    Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agents or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement. Other than to
other Persons party to this Agreement and other than to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance of the necessary or
required tax, accounting, financial, legal, or administrative tasks and services
and other than as may be required by law, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

5.13    No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Securities.

5.14    No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.15    Residency. Such Investor’s office in which its investment decision with
respect to the Securities was made is located at the address immediately below
such Investor’s name on its signature page hereto.

5.16    No Conflicts. The execution, delivery and performance by such Investor
of the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or

 

17



--------------------------------------------------------------------------------

lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Investor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Investor, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Investor to perform its obligations hereunder.

 

  6.

Conditions to Closing.

6.1    Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Closing Securities at the Closing is subject to the fulfillment to
such Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a)    The representations and warranties made by the Company in Section 4
hereof, as qualified by the Disclosure Schedule and the SEC Filings, shall be
true and correct in all material respects, except for those representation and
warranties qualified by materiality or Material Adverse Effect, which shall be
true and correct in all respects, as of the date hereof and as of the Closing
Date, as though made on and as of such date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b)    The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Closing Securities and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(c)    The Company shall have executed and delivered the Registration Rights
Agreement.

(d)    The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares and the Warrant Shares, and
Nasdaq shall have confirmed it has no objections thereto.

(e)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (j) of this Section 6.1.

 

18



--------------------------------------------------------------------------------

(g)    The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement, the other Transaction Documents,
the issuance of the Securities and the terms of Section 7.10 hereof, certifying
the current versions of the Certificate of Incorporation and Bylaws of the
Company and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

(h)    The Investors shall have received an opinion from Wilson Sonsini
Goodrich & Rosati, P.C., the Company’s counsel, dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors.

(i)    There shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

(j)    No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

6.2    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Closing Securities at the Closing is subject to the fulfillment
to the satisfaction of the Company on or prior to the Closing Date of the
following conditions, any of which may be waived by the Company:

(a)    The representations and warranties made by the Investors in Section 5
hereof shall be true and correct in all material respects as of the date hereof,
and shall be true and correct as of the Closing Date with the same force and
effect as if they had been made on and as of such date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Investors shall have performed in all
material respects all obligations and covenants herein required to be performed
by them on or prior to the Closing Date.

(b)    The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.

(c)    Any Investor purchasing Closing Securities at the Closing shall have paid
in full its purchase price to the Company.

 

  7.

Covenants and Agreements of the Parties

7.1    Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance therewith, will use commercially reasonable efforts to comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

 

19



--------------------------------------------------------------------------------

7.2    Removal of Legends.

(a)    In connection with any sale, assignment, transfer or other disposition of
the Shares or Warrant Shares by an Investor pursuant to Rule 144 or pursuant to
any other exemption under the 1933 Act such that the purchaser acquires freely
tradable shares and upon compliance by the Investor with the requirements of
this Agreement, if requested by the Investor, the Company shall request the
transfer agent for the Common Stock (the “Transfer Agent”) to remove any
restrictive legends related to the book entry account holding such shares and
make a new, unlegended entry for such book entry shares sold or disposed of
without restrictive legends within two (2) Trading Days of any such request
therefor from such Investor, provided that the Company has timely received from
the Investor customary representations and other documentation reasonably
acceptable to the Company in connection therewith.

(b)    Subject to receipt from the Investor by the Company and the Transfer
Agent of customary representations and other documentation reasonably acceptable
to the Company and the Transfer Agent in connection therewith, upon the earliest
of such time as the Shares or Warrant Shares (i) have been registered under the
1933 Act pursuant to an effective registration statement, (ii) have been sold
pursuant to Rule 144, or (iii) are eligible for resale under Rule 144(b)(1) or
any successor provision (such earliest date, the “Effective Date”), the Company
shall, in accordance with the provisions of this Section 7.2(b) and within two
(2) Trading Days of any request therefor from an Investor accompanied by such
customary and reasonably acceptable documentation referred to above, (A) deliver
to the Transfer Agent irrevocable instructions that the Transfer Agent shall
make a new, unlegended entry for such book entry shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act if required by the Transfer Agent to effect the removal of the legend in
accordance with the provisions of this Agreement. Any shares subject to legend
removal under this Section 7 may be transmitted by the Transfer Agent to the
Investor by crediting the account of the Investor’s prime broker with the DTC
System as directed by such Investor. The Company shall be responsible for the
fees of its Transfer Agent and all DTC fees associated with such issuance.

7.3    Transfer Restrictions. Each Investor agrees that it will sell, transfer
or otherwise dispose of the Securities only in compliance with all applicable
state and federal securities laws and that any Securities sold by such Investor
pursuant to an effective registration statement will be sold in compliance with
the plan of distribution set forth therein.

7.4    Subsequent Equity Sales by the Company. The Company shall not, and shall
use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the 1933 Act)
that will be integrated with the offer or sale of the Securities in a manner
that would require the registration under the 1933 Act of the sale of the
Securities to the Investors, or that will be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any trading
market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

7.5    Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agents.

 

20



--------------------------------------------------------------------------------

7.6    Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue all of the Warrant Shares upon
conversion of any Pre-Funded Warrant or Warrant.

7.7    Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that until such time as the transactions contemplated by this
Agreement are publicly disclosed by the Company, such Investor will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction), other than
to such Person’s outside attorney, accountant, auditor or investment advisor
only to the extent necessary to permit evaluation of the investment, and the
performance of the necessary or required tax, accounting, financial, legal, or
administrative tasks and services and other than as may be required by law. Each
Investor understands and acknowledges that the SEC currently takes the position
that coverage of Short Sales of shares of the Common Stock “against the box”
prior to effectiveness of a resale registration statement with securities
included in such registration statement would be a violation of Section 5 of the
1933 Act, as set forth in Item 239.10 of the Securities Act Rules Compliance and
Disclosure Interpretations compiled by the Office of Chief Counsel, Division of
Corporation Finance.

7.8    Tax Matters. The parties agree that the Pre-Funded Warrants are intended
to and shall be treated as stock in the Company for U.S. federal, state and
local income tax purposes, and the parties shall file their tax returns and
otherwise act consistently with such treatment.

7.9    Board Designee. Effective as of the Closing Date, the Company shall have
appointed Ricky Sun, as a designee of the Investors affiliated with Bain Capital
Life Sciences Investors, LLC (collectively, “Bain Capital Life Sciences”) to the
Board of Directors of the Company. Thereafter, from the Closing Date, and for as
long as Bain Capital Life Sciences holds a number of shares equal to the greater
of (i) fifty percent (50%) of the number of shares of Common Stock (including
shares of Common Stock issued or issuable upon exercise of Pre-Funded Warrants
and Warrants) purchased pursuant to this Agreement on the date hereof, and (ii)
5% of the outstanding shares of Common Stock (the “Threshold Amount”), the
Company will nominate and use its commercially reasonable efforts (including,
soliciting proxies for Bain Capital Life Sciences’ designee to the same extent
as it does for any of its other nominees to the Board of Directors) to have one
(1) individual designated by Bain Capital Life Sciences elected to the Board of
Directors of the Company. If at any time Bain Capital Life Sciences (i) shall
hold less than Threshold Amount, and (ii) shall have a designee serving as a
member of the Board of Directors of the Company, then, upon the request of the
Company, such designee shall either resign from the Board or decline nomination
for re-election at the next annual meeting of the Company’s stockholders. Any
such designated director shall be entitled to enter into the form of
indemnification agreement attached hereto as Exhibit F, and shall be entitled to
receive from the Company and its subsidiaries, if applicable, the same insurance
coverage in connection with his or her service as a member of the Board of
Directors or any committee thereof as is provided for each of the other members
of the Board of Directors or committee, as applicable. Such insurance coverage
shall be provided through customary director and officer indemnity insurance on
commercially reasonable terms . The Company agrees that it will reimburse such
designated director for reasonable costs and expenses in attending Board
meetings in accordance with the Company’s policies.

 

21



--------------------------------------------------------------------------------

7.10    Waiver of Corporate Opportunity. To the fullest extent permitted by
applicable law, the Company hereby agrees that the Exempted Persons shall not
have any fiduciary duty to refrain from engaging directly or indirectly in the
same or similar business activities or lines of business as the Company or any
of its subsidiaries. To the fullest extent permitted by applicable law, the
Company, on behalf of itself and its subsidiaries, renounces any interest or
expectancy of the Company and its subsidiaries in, or in being offered an
opportunity to participate in, business opportunities that are from time to time
available to the Exempted Persons, even if the opportunity is one that the
Company or its subsidiaries might reasonably be deemed to have pursued or had
the ability or desire to pursue if granted the opportunity to do so. The Company
hereby further agrees that each Exempted Person shall have no duty to
communicate or offer such business opportunity to the Company (and that there
shall be no restriction on the Exempted Persons using the general knowledge and
understanding of the Company and the industry in which it operates that it has
gained as an Exempted Person in considering and pursuing such opportunities or
in making investment, voting, monitoring, governance or other decisions relating
to other entities or securities) and, to the fullest extent permitted by
applicable law, shall not be liable to the Company or any of its subsidiaries or
stockholders for breach of any fiduciary or other duty, as a director or officer
or otherwise, by reason of the fact that such Exempted Person pursues or
acquires such business opportunity, directs such business opportunity to another
person or fails to present such business opportunity, or information regarding
such business opportunity, to the Company or its subsidiaries, or uses such
knowledge and understanding in the manner described herein. The parties
specifically agree that each Exempted Person is an intended third-party
beneficiary of this Section 7.10 and is entitled to rely upon and enforce the
rights and obligations granted herein. “Exempted Person” shall mean Bain Capital
Life Sciences, and all of their respective partners, principals, directors,
officers, members, managers, managing directors, operating partners and/or
employees, including any of the foregoing who serve as officers or directors of
the Company, including the director named in Section 7.9. In addition to and
notwithstanding the foregoing, a corporate opportunity shall not be deemed to
belong to the Company if it is a business opportunity that the Company is not
financially able or contractually permitted or legally able to undertake, or
that is, from its nature, not in the line of the Company’s business or is of no
practical advantage to it or that is one in which the Company has no interest or
reasonable expectancy. The Company hereby covenants and agrees that it shall not
take any action, or adopt any resolution, inconsistent with the provisions of
this Section 7.10.

7.11    Warrant Expiration Date. The Company shall disclose the dosing of the
second patient in a new Phase III clinical trial of Molgradex for the treatment
of autoimmune pulmonary alveolar proteinosis in a press release promptly
following the occurrence of such dosing.

7.12    Filings. The Company shall make all filings with the SEC and its Trading
Market as required by the transactions contemplated hereby. With respect to any
exercise of a Pre-Funded Warrant or Warrant into Common Stock, the Company and
each Investor (i) shall use their respective commercially reasonable efforts to
promptly file or cause to be filed, (x) within 10 Business Days from the date
that either the Company or any Investor provides any notice of exercise (for
which within five Business Days the Investor determines that a filing under the
Hart Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), and so notifies the Company), all required filings under the HSR Act and,
(y) as promptly as reasonably practicable, all required filings under other
applicable antitrust laws that the Company or any Investor reasonably determines
in good faith to be necessary or appropriate to

 

22



--------------------------------------------------------------------------------

effect the transactions contemplated by this Agreement including but not limited
to, the exercise of any Pre-Funded Warrant or Warrant into Common Stock,
(ii) shall consult and cooperate with each other in the preparation of such
filings, and (iii) shall promptly inform the other parties of any material
communication received by such party from any Governmental Entity regarding the
transactions contemplated by this Agreement and shall enable the other party to
participate in any communications and meetings with any Governmental Entity
regarding the transactions contemplated by this Agreement unless prohibited by
the Governmental Entity. Each of the Company and any Investor that files such
notice pursuant to the HSR Act or any other applicable antitrust law in
accordance with the preceding sentence acknowledges that no exercise of any
Pre-Funded Warrant or Warrant into Common Stock will be consummated until any
waiting period prescribed under the HSR Act or any other applicable antitrust
law has elapsed.

 

  8.

Survival and Indemnification.

8.1    Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2    Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates, and their respective directors, officers, trustees,
members, managers, employees, investment advisers and agents, from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and documented attorney fees and disbursements and other
documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person solely to
the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.

8.3    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection

 

23



--------------------------------------------------------------------------------

with any proceeding in the same jurisdiction, be liable for fees or expenses of
more than one separate firm of attorneys at any time for all such indemnified
parties. No indemnifying party will, except with the consent of the indemnified
party, which consent shall not be unreasonably withheld, conditioned or delayed,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation. No indemnified party will, except with the consent of the
indemnifying party, which consent shall not be unreasonably withheld,
conditioned or delayed, consent to entry of any judgment or enter into any
settlement.

 

  9.

Miscellaneous.

9.1    Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable. The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties. Without limiting the generality of the foregoing, in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the Common Stock is converted
into the equity securities of another Person, from and after the effective time
of such transaction, such Person shall, by virtue of such transaction, be deemed
to have assumed the obligations of the Company hereunder, the term “Company”
shall be deemed to refer to such Person and the term “Securities” shall be
deemed to refer to the securities received by the Investors in connection with
such transaction. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
permitted successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

9.2    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

9.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by facsimile or
e-mail, then such notice shall be deemed given upon receipt of confirmation of
complete facsimile transmittal or confirmation of receipt of an e-mail
transmission, (iii) if given by mail, then such notice shall be deemed given
upon the earlier of (A) receipt of such notice by the recipient or (B) three
days after such notice is deposited in first class mail, postage prepaid, and
(iv) if given by an internationally recognized overnight air courier, then such
notice shall be deemed given one Business Day after delivery to such carrier.
All notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

Savara Inc.

6836 Bee Cave Road, Building 3, Suite 200

Austin, TX, 78746

Attention: Dave Lowrance

 

24



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati, P.C.

900 S. Capital of Texas Highway

Las Cimas IV, 5th Floor

Austin, TX 78733

Attention: Rob Suffoletta

If to the Investors:

Only to the addresses set forth on the signature pages hereto.

9.5    Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel; provided, however, that
the Company shall reimburse Bain Capital Life Sciences for its external costs
and expenses associated with the transactions contemplated hereby, not to exceed
$120,000.

9.6    Amendments and Waivers. Prior to Closing, no amendment or waiver of any
provision of this Agreement will be effective with respect to any party unless
made in writing and signed by a duly authorized representative of such party.
Following the Closing, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Notwithstanding the
foregoing, this Agreement may not be amended and the observance of any term of
this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon (i) prior to Closing, each Investor
that signed such amendment or waiver and (ii) following the Closing, each holder
of any Securities purchased under this Agreement at the time outstanding, and in
each case, each future holder of all such Securities and the Company.

9.7    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investors shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, each Investor may identify the
Company and the value of such Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act). The Company shall not include the name of any Investor or

 

25



--------------------------------------------------------------------------------

any Affiliate or investment adviser of such Investor in any press release or
public announcement (which, for the avoidance of doubt, shall not include any
SEC Filing to the extent such disclosure is required by SEC rules and
regulations) without the prior written consent of such Investor. On the Business
Day immediately following the date this Agreement is executed, the Company shall
issue a press release disclosing all material terms of the transactions
contemplated by this Agreement (the “Press Release”). In addition, the Company
will make such other filings and notices in the manner and time required by the
SEC or Nasdaq.

9.8    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9    Benefit of Agreement. The Placement Agents are intended third-party
beneficiaries of the representations and warranties of the Company and of each
Investor set forth in Section 4 and Section 5, respectively, of this Agreement.

9.10    Entire Agreement. This Agreement, including the signature pages,
Exhibits, the other Transaction Documents and any confidentiality agreement
between the Company and each Investor constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.11    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

9.12    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

9.13    Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Closing
Securities pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting

 

26



--------------------------------------------------------------------------------

as agent of such Investor in connection with monitoring its investment in the
Securities or enforcing its rights under the Transaction Documents. Each
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor. It is expressly understood and agreed that each provision contained in
this Agreement is between the Company and an Investor, solely, and not between
the Company and the Investors collectively and not between and among the
Investors.

9.14    Exculpation of the Placement Agents. Each party hereto agrees for the
express benefit of the Placements Agents and their affiliates and
representatives that:

(i)    none of the Placement Agents, their Affiliates or any of their
representatives (1) has any duties or obligations other than those specifically
set forth herein or in their respective engagement letters, each dated as of
December 20, 2019 (the “Engagement Letters”), between the Company and the
respective Placement Agent; (2) shall be liable for any improper payment made in
accordance with the information provided by the Company; (3) makes any
representation or warranty, or has any responsibilities as to the validity,
accuracy, value or genuineness of any information, certificates or documentation
delivered by or on behalf of the Company pursuant to this Agreement or the
Transaction Documents or in connection with any of the transactions contemplated
hereby and thereby; or (4) shall be liable (x) for any action taken, suffered or
omitted by any of them in good faith and reasonably believed to be authorized or
within the discretion or rights or powers conferred upon it by this Agreement or
any Transaction Document or (y) for anything which any of them may do or refrain
from doing in connection with this Agreement or any Transaction Document, except
in each case for such party’s own gross negligence, willful misconduct or bad
faith.

(ii)    The Placement Agents, their affiliates and representatives shall be
entitled to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to any of
them by or on behalf of the Company, and (2) be indemnified by the Company for
acting as placement agents hereunder pursuant to the indemnification provisions
set forth in the Engagement Letter.

[remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:

 

SAVARA INC.

 

By:  

/s/ Robert Neville

  Name: Robert Neville  

Title: Chief Executive Officer

 

INVESTOR:

 

Bain Capital Life Sciences Fund II, L.P. By:   Bain Capital Life Sciences
Investors II, LLC
its general partner By:   Bain Capital Life Sciences Investors, LLC
its manager By:  

/s/ Jeffrey Schwartz

  Name: Jeffrey Schwartz  

Title: Managing Director

 

INVESTOR:

 

BCIP Life Sciences Associates, LP

 

By:   Boylston Coinvestors, LLC  

its general partner

 

By:  

/s/ Jeffrey Schwartz

  Name: Jeffrey Schwartz   Title: Authorized Signatory

 

28



--------------------------------------------------------------------------------

INVESTOR:

 

EcoR1 Capital Fund, L.P.

 

By:  

/s/ Oleg Nodelman

  Name: Oleg Nodelman  

Title: Manager, EcoR1 Capital LLC, as GP

 

INVESTOR:

 

EcoR1 Capital Fund Qualified, L.P.

 

By:  

/s/ Oleg Nodelman

  Name: Oleg Nodelman  

Title: Manager, EcoR1 Capital LLC, as GP

 

INVESTOR:

 

CVI Investments Inc., By Heights Capital Management its Authorized Agent

 

By:  

/s/ Martin Kobinger

  Name: Martin Kobinger  

Title: Investment Manager

 

INVESTOR:

 

Commodore Capital Master LP

 

By:  

/s/ R. Egen Atkinson

  Name: R. Egen Atkinson   Title: Authorized Signatory

 

29



--------------------------------------------------------------------------------

INVESTOR:

 

BEMAP Master Fund LTD

 

By:  

/s/ Eric Delbridge

  Name: Eric Delbridge  

Title: Authorized Signer

 

INVESTOR:

 

Sofinnova BioEquities Master Fund Ltd.

 

By:  

/s/ Eric Delbridge

  Name: Eric Delbridge  

Title: Authorized Signer

 

INVESTOR:

 

Crestline Summit Master, SPC on behalf and for the account of Peak SP

 

By:  

Crestline Management, L.P., its Investment Manager

 

By:  

Crestline Investors, Inc., its General Partner

 

By:  

/s/ John S. Cochran

  Name: John S. Cochran  

Title: Vice President

 

INVESTOR:

 

LOGOS GLOBAL MASTER FUND, L.P. By:   Logos GP, LLC

Its General Partner

 

By:  

/s/ Arsani William

  Name: Arsani William   Title: Manager

 

30



--------------------------------------------------------------------------------

INVESTORS:

 

Farallon Capital Partners, L.P. Farallon Capital Institutional Partners, L.P.
Four Crossings Institutional Partners V, L.P. Farallon Capital Institutional
Partners II, L.P. Farallon Capital Offshore Investors II, L.P. Farallon Capital
F5 Master I, L.P. Farallon Capital (AM) Investors, L.P.

Farallon Capital Institutional Partners III, L.P.

 

By:  

/s/ Philip D. Dreyfuss

  Name: Philip D. Dreyfuss   Title: Managing Member, Farallon Capital
Management, L.L.C., as agent and investment manager on behalf of each respective
entity listed above (each such entity severally and not jointly an Investor).

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

   Shares      Number of Warrant
Shares Underlying
Pre-Funded
Warrant      Number of Warrant
Shares Underlying
Warrant      Aggregate
Purchase Price of
Securities  

BCIP Life Sciences Associates, LP

     496,295        392,542        1,886,376      $ 1,550,628.02  

Bain Capital Life Science Fund II, L.P.

     4,074,844        3,222,974        15,488,141      $ 12,731,469.44  

Ecor1 Capital Fund, L.P.

     242,120        —          513,851      $ 422,499.40  

Ecor1 Capital Fund Qualified, L.P.

     1,190,544        —          2,526,689      $ 2,077,499.28  

Sofinnova BioEquities Master Fund Ltd.

     237,413        —          503,861      $ 414,285.69  

Crestline Summit Master, SPC

     143,503        —          304,557      $ 250,412.74  

BEMAP Master Fund LTD

     437,748        —          929,032      $ 763,870.26  

Logos Global Master Fund, L.P

     613,999        —          1,303,088      $ 1,071,428.26  

Commodore Capital Master LP

     613,999        —          1,303,088      $ 1,071,428.26  

CVI Investments Inc.

     204,666        —          434,362      $ 357,142.17  

Farallon Capital Partners, L.P.

     302,289        497,955        1,698,358      $ 1,395,927.83  

Farallon Capital Institutional Partners, L.P.

     269,432        443,829        1,513,754      $ 1,244,196.62  

Four Crossings Institutional Partners V, L.P.

     36,143        59,538        203,064      $ 166,903.81  

Farallon Capital Institutional Partners II, L.P.

     42,714        70,363        239,985      $ 197,249.00  

Farallon Capital Offshore Investors II, L.P.

     571,722        941,785        3,212,113      $ 2,640,127.93  

Farallon Capital F5 Master I, L.P.

     42,714        70,363        239,985      $ 197,249.00  

Farallon Capital (AM) Investors, L.P.

     29,571        48,713        166,143      $ 136,556.87  

Farallon Capital Institutional Partners III, L.P.

     19,714        32,475        110,762      $ 91,037.33  

 

32